Exhibit 10.1

2003 CORPORATE & SBU BONUS PLAN

Objectives

•

To create shareholder value through achievement of annual financial objectives.


•

To motivate and retain those key executives and managers who work in positions
where they can impact the Company’s annual financial objectives.


Plan Design

The Plan links the size of each individual’s award to specific financial
objectives. These objectives are tailored for the Corporation and for each
Business Unit. These objectives are:

•

Corporation


  •

Corporate Sales and/or Net Earnings objectives


•

Business Units


  •

Sales and/or Contribution Growth objectives


Eligibility Requirements

Only those positions which carry clear managerial responsibility for directly
contributing to Graco’s Corporate Sales and/or Net Earnings objective and
Business Unit Sales and/or Contribution Growth objectives are eligible to be
included in this Plan.

Only those individuals in eligible positions who have demonstrated and are
maintaining a performance level that meets thesupervisor’s normal expectations
for that position are eligible for annual participation in this Plan as well as
the receipt of any annual Bonus Payments.

Participation

The top executive in each organizational unit may nominate managers for
participation in this Plan when the establishedposition and individual
eligibility requirements have been met.

The Management Organization and Compensation Committee of the Graco Inc. Board
of Directors has sole authority to approve the participation of the Chief
Executive Officer in the Plan.

The Chief Executive Officer of Graco Inc. has sole authority to select and
approve all other Plan participants.

Bonus Maximum

Taken in conjunction with base salary market comparisons, bonus maximum for all
positions will be:

•

Commensurate with the position’s ability to impact the annual Corporate Sales
and/or Net Earnings objective and Business Unit Sales and/or Contribution Growth
objectives.

•

Consistent with total compensation levels prevalent for similar positions in the
market place.


Based on these criteria, bonus maximums ranging from 10% to 90% have been
established for each individual.

Bonus Payment

The determination of a participant’s annual Bonus Payment will be calculated by
adding the bonus results attained for Corporate Sales and/or Net Earnings
performance (expressed in percent) to the bonus results attained for any
applicable Business Unit’s Sales and/or Contribution Growth performance
(expressed in percent). These bonus results are then multiplied by the
participant’s Maximum Bonus Percentage and then multiplied by the participant’s
Base Salary for the Plan Year, to determine the total Bonus Payment.

Example:

--------------------------------------------------------------------------------

|  

--------------------------------------------------------------------------------

 
|              | Annual
| Corporate
| Performance
| Results
| + Annual
Business
Unit Performance
Results
(if applicable)
| 
| 
| 
| 
| 
x Participant’s
Maximum
Bonus
Salary x Participant’s
Annual
Base
Salary = Bonus |      |              |        %   % |    $      $      $   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

               

Administration

The following rules have been established to ensure equitable administration of
Graco’s Annual Bonus Plan (the Plan):

1.

The Plan will be administered by the Management Organization and Compensation
Committee of the Board of Directors. The Committee may cancel the Plan and
interpret the Plan.


2.

The Management Organization and Compensation Committee shall establish the
Annual Corporate Bonus Plan financial objectives. Within the basic framework of
the Plan, the Chief Executive Officer may establish the annual bonus plan
financial objectives for individual Business Units. The CEO may also establish
deadlines for filing administrative forms and adopt other administrative rules.


 

The CEO has established the Bonus Administrative Committee consisting of the
CEO, the Vice President, Human Resources, and the Compensation Manager. This
Committee is responsible for making approval recommendations on all Annual Bonus
Program administrative matters, such as participation award payments,
performance measures, and performance results. All requests for adjustments or
exceptions are to be formally submitted to this Committee for review through the
Compensation Manager.


3.

Key executives and managers selected to participate in the Plan after its annual
effective date (January 1st) may be included on a pro-rata basis.


4.

Participation in the Plan one year does not necessarily assure participation in
subsequent years. Eligibility requirements for both the position and individual
performance must be met continually.


5.

Participation continues during any paid time off such as short-term disability
(up to six months). Participation ceases with retirement, death, or long-term
disability (over six months). In the event participation ceases due to
retirement, death, or long term disability, the Participant will be eligible for
a Bonus Payment, calculated using the Maximum Bonus Percent and Base Salary up
to the time of retirement, death, or long-term disability and the annual
performance results for the year in which retirement, death, or long-term
disability occurs.


6.

A participant who transfers to a position (e.g. through job posting or job
elimination) that is not eligible for inclusion in the Plan will be eligible for
a pro-rata award based on the actual time employed in the eligible position
during the year.


 

If, due to unique skills possessed by a participant, the company requests that
the participant accept a transfer to a non-bonus eligible position, the
participant will remain on the Plan. The participant’s eligibility will be
reviewed annually as noted in Administrative Rule #4.


7.

A participant must be an employee in good standing on 12/31 of the Plan Year in
order to receive a bonus. A participant who resigns or is terminated effective
during the Plan Year is ineligible for a bonus.


 

Participants must maintain satisfactory performance throughout the Plan year in
order to be eligible to receive abonus award payment.


 

In addition, a participant whose employment termination has been requested due
to job elimination, performance or otherwise for cause will be ineligible for a
bonus payment even though the participant is still employed at year-end.


8.

Targets and actual performance for Corporate and Division measures will be at
actual exchange rates. Targets and actual performance for international measures
where business is conducted in foreign currency will be at prior year’s actual
rates.


9.

Acquisitions and divestitures not included in the annual business plan for the
Plan Year will be excluded from the Corporate Sales and/or Net Earnings
calculations.


10.

Significant changes in historical FASB accounting practices or income tax rates
will be included in corporate earnings calculations at the discretion of the
Management Organization and Compensation Committee of the Board of Directors.


11.

Payments will be made by March 15th of the year following each successive
Corporate and Business Unit performance year.


These Administrative Rules indicate Graco’s intent. Situations may arise which
are not specifically covered by these rules and will require the use of judgment
and discretion. Final responsibility for interpretation of these Administrative
Rules rests solely with the Vice President, Human Resources.